                                                    EXHIBIT 10.1

 
 
THIRD AMENDMENT TO CREDIT AGREEMENT


THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this "Amendment"), dated as of
September 30, 2009 is among DARLING INTERNATIONAL INC., a Delaware corporation
(the "Borrower"), each of the lending institutions which is a party hereto, and
JPMORGAN CHASE BANK, N.A., as administrative agent (the "Administrative Agent").
 
RECITALS:


A.           The Borrower, the Administrative Agent and the lending institutions
party thereto have entered into that certain Credit Agreement dated as of April
7, 2006 (as amended by that certain First Amendment to Credit Agreement dated as
of May 9, 2006, that certain Letter Agreement dated as of February 9, 2007, and
that certain Second Amendment to Credit Agreement dated October 8, 2008, the
"Agreement").  The Borrower, the Administrative Agent and the lenders party
hereto now desire to amend the Agreement as herein set forth.
 
B.           Immediately prior to the effectiveness of this Amendment, Keybank
National Association assigned all of its right, title and interest as a Lender
under the Loan Documents to JPMorgan Chase Bank, N.A.
 
NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows effective as of the date
hereof unless otherwise indicated:
 
 
ARTICLE 1.

 
Definitions
 
Section 1.1. Definitions.  Capitalized terms used in this Amendment, to the
extent not otherwise defined herein, shall have the same meanings as in the
Agreement, as amended hereby.
 
 
ARTICLE 2.
 
Amendments
 
Section 2.1. Amendment to Section 1.01.  The following definitions contained in
Section 1.01 of the Agreement are amended in their respective entireties to read
as follows:
 
"Adjusted LIBO Rate" means, with respect to any Eurodollar Borrowing for any
Interest Period or with respect to the determination of the Alternate Base Rate,
an interest rate per annum (rounded upwards, if necessary, to the next 1/16 of
1%) equal to (a) the LIBO Rate for such Interest Period or, with respect to the
determination of the Alternative Base Rate, for a one month interest period
multiplied by (b) the Statutory Reserve Rate.


"Alternate Base Rate" means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one
month interest period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%.  Any change in the Alternate Base
Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted LIBO Rate shall be effective from and including the effective date of
such change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted
LIBO Rate, respectively.

 
THIRD AMENDMENT TO CREDIT AGREEMENT, Page 1
 

--------------------------------------------------------------------------------

 
 
"Applicable Percentage" means, with respect to any Revolving Lender, the
percentage of the total Revolving Commitments represented by such Lender's
Revolving Commitment; provided that in the case of Section 2.21 when a
Defaulting Lender shall exist, "Applicable Percentage" shall mean the percentage
of the total Revolving Commitments (disregarding any Defaulting Lender's
Revolving Commitment) represented by such Lender's Revolving Commitment.  If the
Revolving Commitments have terminated or expired, the Applicable Percentages
shall be determined based upon the Revolving Commitments most recently in
effect, giving effect to any assignments.


"Applicable Rate" means, for any day and with respect to any Loan and with
respect to any letter of credit fee or any commitment fee payable hereunder, as
the case may be, the applicable rate per annum set forth below under the caption
"ABR Spread", "Eurodollar Spread", "Commitment Fee Rate" or "Letter of Credit
Fee" as the case may be, based upon the Pricing Ratio as of the most recent
determination date; provided that until delivery of the Borrower's consolidated
financial statements for the fiscal quarter ended September 30, 2009 as required
by Section 5.01(b), the "Applicable Rate" shall be the applicable rate per annum
set forth below in Category 5:


Category
Pricing Ratio
ABR Spread
Eurodollar
Spread
Commitment
Fee Rate
Letter of
Credit Fee
1
Greater than or equal to  2.50 to 1.00
2.50%
3.50%
0.500%
3.75%
2
Less than 2.50 to 1.00 but greater than or equal to 2.00 to 1.00
2.25%
3.25%
0.500%
3.50%
3
Less than 2.00 to 1.00 but greater than or equal to 1.50 to 1.00
2.00%
3.00%
0.45%
3.25%
4
Less than 1.50 to 1.00 but greater than or equal to 1.00 to 1.00
1.75%
2.75%
0.40%
3.00%
5
Less than 1.00 to 1.00
1.50%
2.50%
0.40%
2.75%



For purposes of the foregoing, (i) the Pricing Ratio shall be determined as of
the end of each fiscal quarter of the Borrower's fiscal year based upon the
Borrower's consolidated financial statements delivered pursuant to
Section 5.01(a) or (b) and (ii) each change in the Applicable Rate resulting
from a change in the Pricing Ratio shall be effective during the period
commencing on and including the date of delivery to the Administrative Agent of
such consolidated financial statements indicating such change and ending on the
date immediately preceding the effective date of the next such change; provided
that the Pricing Ratio shall be deemed to be in Category 1:  (A) at any time
that an Event of Default has occurred and is continuing or (B) at the option of
the Administrative Agent or at the request of the Required Lenders if the
Borrower fails to deliver the consolidated financial statements required to be
delivered by it pursuant to Section 5.01(a) or (b), during the period from the
expiration of the time for delivery thereof until such consolidated financial
statements are delivered.


"Change in Control" means any of the following: (a) the acquisition of
ownership, directly or indirectly, beneficially or of record, by any Person or
group (within the meaning of the Securities Exchange Act of 1934 and the rules
of the Securities and Exchange Commission thereunder as in effect on the date
hereof), of Equity Interests representing more than 50% of either the aggregate
ordinary voting power or the aggregate equity value represented by the issued
and outstanding Equity Interests in the Borrower; (b) occupation of a majority
of the seats (other than vacant seats) on the board of directors of Borrower by
Persons who were neither (i) nominated by the board of directors of Borrower nor
(ii) appointed by directors so nominated; or (c) the occurrence of a "Change of
Control" or any comparable event resulting in a requirement for the Borrower to
make an offer to purchase any New Unsecured Debt, as the term "Change of
Control" or those events are defined under any of the documentation evidencing
and governing any of the New Unsecured Debt.
 
 
THIRD AMENDMENT TO CREDIT AGREEMENT, Page 2
 

--------------------------------------------------------------------------------

 

"Eurodollar", when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate but does not include any
Loan or Borrowing bearing interest at a rate determined by reference to clause
(c) of the definition of the term "Alternative Base Rate".


"Revolving Maturity Date" means April 7, 2013.


Section 2.2. Addition to Section 1.01.  The following definitions are added to
Section 1.01 of the Agreement in proper alphabetical order and shall read in
their respective entireties as follows:
 
"Defaulting Lender" means any Lender that has: (a) failed to fund any portion of
its Loans or participations in Letters of Credit or Swingline Loans within two
Business Days of the date required to be funded by it hereunder, (b) notified
the Borrower, the Administrative Agent, the Issuing Bank, the Swingline Lender
or any Lender in writing that it does not intend to comply with any of its
funding obligations under this Agreement or has made a public statement to the
effect that it does not intend to comply with its funding obligations under this
Agreement or under other agreements in which it commits to extend credit, (c)
failed, within two Business Days after request by the Administrative Agent, to
confirm that it will comply with the terms of this Agreement relating to its
obligations to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans, (d) as determined by the Administrative
Agent, otherwise failed to pay over to the Administrative Agent or any other
Lender any other amount required to be paid by it hereunder within two Business
Days of the date when due, unless the subject of a good faith dispute, or (e) as
determined by the Administrative Agent, (i) become or is insolvent or has a
parent company that has become or is insolvent or (ii) become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator, trustee
or custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or has a parent company that has become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee or
custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment.


"New Unsecured Debt" means unsecured Indebtedness of the Borrower for borrowed
money in an aggregate principal amount not to exceed $150,000,000 at any time
outstanding which: (a) has a maturity date no earlier than the date that is six
(6) months following the Revolving Maturity Date (provided that provisions
satisfying the requirements of clause (b) of this definition will not violate
the requirements of this clause (a)); (b) does not contain any mandatory
prepayment, mandatory redemption or any provisions requiring the Borrower to
offer to purchase such Indebtedness other than: (i) provisions requiring the
Borrower to make offers to purchase such Indebtedness in the event of asset
sales as long as, in connection with any such asset sales, the Net Proceeds
thereof are required to be used to prepay the Term Loans and such Term Loans are
prepaid in full prior to the time any proceeds therefrom are used to purchase
any such Indebtedness and (ii) provisions requiring the Borrower to make offers
to purchase such Indebtedness in the event of a change of control as long as a
"Change of Control" will occur hereunder prior to or at the same time as a
change of control offer is required to be made thereunder; (c) does not contain
any positive, negative or financial covenant nor any event of default that is
more restrictive than those provisions herein; and (d) has interest rate
provisions that are customary in the market at the time of issuance.
 
 
THIRD AMENDMENT TO CREDIT AGREEMENT, Page 3
 

--------------------------------------------------------------------------------

 

Section 2.3. Amendment to Section 2.11.  Clause (c) of Section 2.11 is amended
in its entirety to read as follows:
 
(c)           Mandatory Prepayments from Net Proceeds of Prepayment Event.  In
the event and on each occasion that any Net Proceeds are received by or on
behalf the Borrower or any Subsidiary in respect of any Prepayment Event, the
Borrower shall, within three Business Days after such Net Proceeds are received,
prepay Term Borrowings in an aggregate amount equal to such Net Proceeds;
provided that:
 
(i)           in the case of any event described in clauses (a) or (b) of the
definition of the term Prepayment Event, if the Borrower shall deliver to the
Administrative Agent a certificate of a Financial Officer to the effect that the
Borrower and the Subsidiaries intend to apply the Net Proceeds from such event,
within 18 months after receipt of such Net Proceeds, to acquire or repair assets
to be used in the business of the Borrower and the Restricted Subsidiaries or to
make an acquisition permitted by Section 6.04(l), to acquire a Route Swap
permitted by Section 6.04(k) or to make an Investment permitted by Section
6.04(q) or (s), then no prepayment shall be required pursuant to this paragraph
in respect of such event except (A) to the extent of any Net Proceeds therefrom
that have not been so applied within 24 months after receipt of such Net
Proceeds, at which time a prepayment shall be required in an amount equal to the
Net Proceeds that have not been so applied; (B) if at the time of the proposed
application of the Net Proceeds, an Event of Default exists, then at that time,
a prepayment shall be required in an amount equal to such Net Proceeds; or
(C) if the Borrower would be required to make an offer to purchase any New
Unsecured Debt with such Net Proceeds, then prior to the time that the Borrower
would be required to make such offer, the Borrower shall be required to make a
prepayment under this clause (c) in an amount equal to such Net Proceeds; and
 
(ii)           Net Proceeds from a single Prepayment Event shall not be required
to be used to prepay Term Borrowings under this clause (c) if the aggregate
amount of Net Proceeds received from such Prepayment Event do not exceed
$500,000 unless (A) such Net Proceeds, when added to the aggregate amount of Net
Proceeds received from all Prepayment Events occurring in the same fiscal year
which are not reinvested pursuant to this clause (c) exceed $1,000,000 (in which
event the aggregate amount of such Net Proceeds from all such Prepayment Events
in excess of $1,000,000, shall then be required to be used to prepay the Term
Borrowing under this clause (c)) or (B) the Borrower would be required to make
an offer to purchase any New Unsecured Debt with such Net Proceeds, then the
Borrower shall be required to make a prepayment under this clause (c) in an
amount equal to such Net Proceeds from a single Prepayment Event.
 


THIRD AMENDMENT TO CREDIT AGREEMENT, Page 4
 

--------------------------------------------------------------------------------

 
 
Section 2.4. Amendment to Section 2.19.  Clause (b) of Section 2.19 is amended
in its entirety to read as follows:
 
(b)           Replacement.  If  (i) a Lender requests compensation under Section
2.15, (ii) the Borrower is required to pay any additional amount to a Lender or
any Governmental Authority for the account of a Lender pursuant to Section 2.17,
(iii) a Lender defaults in its obligation to fund Loans hereunder, has become
insolvent and its assets become subject to a receiver, liquidator, trustee,
custodian or other officer having similar powers, or otherwise is a Defaulting
Lender, or (iv) a Lender shall become a Non-consenting Lender (as defined
below), then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 10.04), all its interests, rights and obligations under
this Agreement to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment); provided that (i)
the Borrower shall have received the prior written consent of the Administrative
Agent to the extent required by Section 10.04, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments.  A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply. In the event that (i) the
Borrower or the Administrative Agent have requested the Lenders to consent to a
departure or waiver of any provisions of the Loan Documents or to agree to any
other modification thereto, (ii) the consent, waiver or other modification in
question requires the agreement of all Lenders (or all affected Lenders) in
accordance with the terms of Section 10.02 and (iii) the Required Lenders (or,
in the case of any Class voting, the holders of a majority of the outstanding
Loans and unused Commitments in respect of such Class) have agreed to such
consent, waiver or other modification, then any Lender who does not agree to
such consent, waiver or other modification shall be deemed a "Non-consenting
Lender".


Section 2.5. Addition of Section 2.21.  Section 2.21 is added to the end of
Article II to the Agreement immediately following Section 2.20 thereto and such
new Section 2.21 shall read in its entirety as follows:
 
Section 2.21.                      Defaulting Lenders.  Notwithstanding any
provision of this Agreement to the contrary, if any Lender becomes a Defaulting
Lender, then the following provisions shall apply for so long as such Lender is
a Defaulting Lender:


(a)           Suspension of Commitment Fees.  Commitment fees shall cease to
accrue on the unfunded portion of the Revolving Commitment of such Defaulting
Lender pursuant to Section 2.12(a);
 
 
THIRD AMENDMENT TO CREDIT AGREEMENT, Page 5
 

--------------------------------------------------------------------------------

 

(b)           Suspension of Voting.  The Revolving Commitment, Revolving
Exposure of, and the outstanding Term Loans held by, such Defaulting Lender
shall not be included in determining whether all Lenders have taken or may take
any action hereunder (including any consent to any amendment or waiver pursuant
to Section 10.02), provided that any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender which affects such Defaulting
Lender differently than other affected Lenders shall require the consent of such
Defaulting Lender;


(c)           Participation Exposure.  If any Swingline Exposure or LC Exposure
exists at the time a Lender becomes a Defaulting Lender then:


(i)           Reallocation.  All or any part of such Swingline Exposure and LC
Exposure shall be reallocated among the non-Defaulting Lenders in accordance
with their respective Applicable Percentages  but only to the extent (x) the sum
of all non-Defaulting Lenders' Revolving Exposures plus such Defaulting Lender's
Swingline Exposure and LC Exposure does not exceed the total of all
non-Defaulting Lenders' Revolving Commitments and (y) the conditions set forth
in Section 4.02 are satisfied at such time;


(ii)           Payment and Cash Collateralization.  If the reallocation
described in clause (i) above cannot, or can only partially, be effected, the
Borrower shall within two Business Days following notice by the Administrative
Agent (x) first, prepay such Swingline Exposure and (y) second, cash
collateralize such Defaulting Lender's LC Exposure (after giving effect to any
partial reallocation pursuant to clause (i) above) in accordance with the
procedures set forth in Section 2.05(j) for so long as such LC Exposure is
outstanding;


(iii)           Suspension of Letter of Credit Fee.  If the Borrower cash
collateralizes any portion of such Defaulting Lender's LC Exposure pursuant to
this Section 2.21(c), the Borrower shall not be required to pay any fees to such
Defaulting Lender pursuant to Section 2.12(b) with respect to such Defaulting
Lender's LC Exposure during the period such Defaulting Lender's LC Exposure is
cash collateralized;


(iv)           Reallocation of Fees.  If the LC Exposure of the non-Defaulting
Lenders is reallocated pursuant to this Section 2.21(c), then the fees payable
to the Lenders pursuant to Section 2.12(a) and Section 2.12(b) shall be adjusted
in accordance with such non-Defaulting Lenders' Applicable Percentages; and


(v)           Issuing Bank Entitled to Fees.  If any Defaulting Lender's LC
Exposure is neither cash collateralized nor reallocated pursuant to Section
2.21(c), then, without prejudice to any rights or remedies of the Issuing Bank
or any Lender hereunder, all and letter of credit fees payable under Section
2.12(b) with respect to such Defaulting Lender's LC Exposure shall be payable to
the Issuing Bank until such LC Exposure is cash collateralized and/or
reallocated;


(d)           Suspension of Swingline Loans and Letters of Credit.  So long as
any Lender is a Defaulting Lender, the Swingline Lender shall not be required to
fund any Swingline Loan and the Issuing Bank shall not be required to issue,
amend or increase any Letter of Credit, unless it is satisfied that the related
exposure will be 100% covered by the Revolving Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Borrower in accordance
with Section 2.21(c), and participating interests in any such newly issued or
increased Letter of Credit or newly made Swingline Loan shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.21(c)(i) (and
Defaulting Lenders shall not participate therein); and
 
 
 
THIRD AMENDMENT TO CREDIT AGREEMENT, Page 6
 

--------------------------------------------------------------------------------

 

(e)           Setoff Against Defaulting Lender.  Any amount payable to such
Defaulting Lender hereunder (whether on account of principal, interest, fees or
otherwise and including any amount that would otherwise be payable to such
Defaulting Lender pursuant to Section 2.18(c) but excluding Section 2.19(b)
shall, in lieu of being distributed to such Defaulting Lender, be retained by
the Administrative Agent in a segregated account and, subject to any applicable
requirements of law, be applied at such time or times as may be determined by
the Administrative Agent (i) first, to the payment of any amounts owing by such
Defaulting Lender to the Administrative Agent hereunder, (ii) second, pro rata,
to the payment of any amounts owing by such Defaulting Lender to the Issuing
Bank or Swingline Lender hereunder, (iii) third, to the funding of any Loan or
the funding or cash collateralization of any participating interest in any
Swingline Loan or Letter of Credit in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent, (iv) fourth, if so determined by the
Administrative Agent and the Borrower, held in such account as cash collateral
for future funding obligations of the Defaulting Lender under this Agreement,
(v) fifth, pro rata, to the payment of any amounts owing to the Borrower or the
Lenders as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower or any Lender against such Defaulting Lender as a
result of such Defaulting Lender's breach of its obligations under this
Agreement and (vi) sixth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction; provided that if such payment is (x) a
prepayment of the principal amount of any Loans or reimbursement obligations in
respect of LC Disbursements which a Defaulting Lender has funded its
participation obligations and (y) made at a time when the conditions set forth
in Section 4.02 are satisfied, such payment shall be applied solely to prepay
the Loans of, and reimbursement obligations owed to, all non-Defaulting Lenders
pro rata prior to being applied to the prepayment of any Loans, or reimbursement
obligations owed to, any Defaulting Lender.


In the event that the Administrative Agent, the Borrower, the Issuing Bank and
the Swingline Lender each agrees that a Defaulting Lender who is a Revolving
Lender has adequately remedied all matters that caused such Lender to be a
Defaulting Lender, then the Swingline Exposure and LC Exposure of the Lenders
shall be readjusted to reflect the inclusion of such Lender's Revolving
Commitment and on such date such Lender shall purchase at par such of the
Revolving Loans of the other Lenders (other than Swingline Loans) as the
Administrative shall determine may be necessary in order for such Lender to hold
such Revolving Loans in accordance with its Applicable Percentage.


Notwithstanding the above, the Borrower's right to replace a Defaulting Lender
pursuant to this Agreement shall be in addition to, and not in lieu of, all
other rights and remedies available to the Borrower against such Defaulting
Lender under this Agreement, at law, in equity or by statute.


Section 2.6. Addition of Section 5.11.  Section 5.11 is added to the end of
Article V to the Agreement immediately following Section 5.10 thereto and such
new Section 5.11 shall read in its entirety as follows:
 
 
 
THIRD AMENDMENT TO CREDIT AGREEMENT, Page 7
 

--------------------------------------------------------------------------------

 
 
Section 5.11                      New Unsecured Debt.  The Borrower shall
deliver to the Administrative Agent a true, correct and complete copy of each
instrument, agreement and other document evidencing or governing the New
Unsecured Debt promptly upon the execution thereof.


Section 2.7. Addition of Section 5.12.  Section 5.12 is added to the end of
Article V to the Agreement immediately following Section 5.11 thereto and such
new Section 5.12 shall read in its entirety as follows:
 
Section 5.12.                      Amendments to Mortgages.  On or before
November 15, 2009 (or such later date as determined by the Administrative Agent
which date shall not be later than December 31, 2009), the Borrower will, and
will cause each Subsidiary Loan Party to, (a) execute and deliver amendments to
the Mortgages filed in the States of Colorado, Illinois, Indiana and Oklahoma to
amend the maturity date of "April 7, 2012" set forth therein to April 17, 2013
which amendments shall be in form and substance reasonably acceptable to the
Administrative Agent; and (b) cause to be delivered to the Administrative Agent
endorsements to the title insurance policies relating to the Mortgages filed in
the States of Colorado, Illinois, Indiana and Oklahoma which endorsements shall
be in form and substance reasonably acceptable to the Administrative Agent.


Section 2.8. Amendment to Section 6.01.  The word "and" at the end of clause (v)
of Section 6.01 of the Agreement is deleted and clause (w) of Section 6.01 of
the Agreement is amended in its entirety to read as follows:
 
(w)           the New Unsecured Debt and refinancings thereof that does not
increase the principal amount thereof with other New Unsecured Debt; provided
that at the time of the incurrence of any such New Unsecured Debt (including any
refinancing thereof):


(i)           after giving pro forma effect to such New Unsecured Debt, and the
use of proceeds thereof, including pro forma effect (in accordance with
Regulation S-X under the Securities Act of 1933, as amended, and the rules and
regulations thereunder or otherwise on a basis reasonably acceptable to the
Administrative Agent) for any Investment made with the proceeds thereof, the
Borrower shall be in compliance with the Fixed Charge Coverage Ratio and the
Leverage Ratio each calculated: (A) on a projected basis for the next four (4)
fiscal quarter period and (B) for the most recent four (4) fiscal quarter period
then ended, in each case, as if the New Unsecured Debt had been incurred as of
the first day of each such period (and to the extent such Indebtedness bears
interest at a floating rate, using the rate in effect at the time of calculation
for the entire period of calculation);


(ii)           no Default exists or would otherwise result from the incurrence
of such New Unsecured Debt; and


(iii)           the Borrower shall deliver to the Administrative Agent evidence
certified by a Financial Officer of Borrower as to the Borrower's calculations
demonstrating compliance with clauses (i) of this Section 6.01(w) and as to the
absence of any Default.
 
 
THIRD AMENDMENT TO CREDIT AGREEMENT, Page  8
 

--------------------------------------------------------------------------------

 

Section 2.9. Addition to Section 6.01.  Clause (x) is added to Section 6.01 of
the Agreement immediately following clause (w) thereto and such new clause (x)
shall read in its entirety as follows:
 
(x)           all premiums (if any), interest (including post-petition
interest), fees, expenses, charges and additional or contingent interest on
obligations described in clauses (a) through (w) above.


Section 2.10. Amendment to Section 6.10.  Clause (i) of the proviso in Section
6.10 of the Agreement is amended in its entirety to read as follows:
 
(i)           the foregoing shall not apply to restrictions and conditions
imposed by law or by any Loan Document, any Subordinated Debt Document or any
document evidencing or governing the New Unsecured Debt,


Section 2.11. Amendment to Section 6.11.  The first sentence of Section 6.11 of
the Agreement is amended in its entirety to read as follows:
 
The Borrower will not, nor will it permit any Restricted Subsidiary to, amend,
modify or waive any of its rights under the following documents in any manner
material and adverse to the interest of the Lenders that have not been approved
by the Administrative Agent:  (a) its certificate of incorporation, by-laws or
other organizational documents, (b) the Asset Purchase Agreement, or (c) any
document evidencing or governing the New Unsecured Debt (it being understood
that refinancings of New Unsecured Debt with other New Unsecured Debt not to
exceed $150,000,000 in the aggregate and purchases, redemptions, retirements,
acquisitions, cancellations or terminations of any New Unsecured Debt with
Equity Interests, the proceeds of Equity Interests or conversion to Equity
Interests shall not be deemed material and adverse to the interest of the
Lenders).


Section 2.12. Amendment to Section 10.01.  Clause (i) of Section 10.01 of the
Agreement is amended in its entirety to read as follows:
 
(i) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 10 S. Dearborn - 7th floor, Chicago, IL 60603111;
attention: Hiral Patel; Telephone:  312.732.6221; Telecopy: 312.385.7096 and
JPMorgan Chase Bank, N.A., 2200 Ross Avenue, Eighth Floor, Dallas, Texas  75201,
Attention:  Laura F. Simmons, Telephone:  214.965.4062; Telecopy:  214.965.2946;
 
Section 2.13. Amendment to Schedule 2.01.  Schedule 2.01 to the Agreement is
amended in its entirety to read as Schedule 2.01 hereto.
 
 
ARTICLE 3.
 
Conditions
 
Section 3.1. Conditions.  The effectiveness of Article 2 of this Amendment is
subject to the satisfaction of the following conditions precedent:
 
(a) The Administrative Agent shall have received this Amendment duly executed by
the Borrower, the Guarantors and the Lenders;
 
(b) The representations and warranties contained herein and in all other Loan
Documents, as amended hereby, shall be true and correct in all material respects
as of the date hereof as if made on the date hereof, except for such
representations and warranties limited by their terms to a specific date; and
 
 
THIRD AMENDMENT TO CREDIT AGREEMENT, Page 9
 

--------------------------------------------------------------------------------

 
 
(c) No Default shall exist.
 
Section 3.2. Advances Among Lenders; Pro Rata.  If on the effective date of this
Amendment, the Loans outstanding are not held by the Lenders in accordance with
Schedule 2.01 hereto, the Lenders shall promptly make advances among themselves
(either directly or through the Administrative Agent) so that after giving
effect thereto the Loans will be held by the Lenders in accordance with Schedule
2.01 hereto.  Such advances made under this Section 3.2 by each Lender whose
percentage has increased (as compared to the percentage of Loans it held
immediately prior to the effectiveness of this Amendment) shall be deemed to be
a purchase of a corresponding amount of the Loans of the Lender or Lenders whose
percentages have decreased (as compared to the percentage of Loans it held
immediately prior to the effectiveness of this Amendment).  The advances made
under this Section shall be ABR Loans.
 
 
ARTICLE 4.
 
Miscellaneous
 
Section 4.1. Ratifications.  The terms and provisions set forth in this
Amendment shall modify and supersede all inconsistent terms and provisions set
forth in the Agreement and except as expressly modified and superseded by this
Amendment, the terms and provisions of the Agreement and the other Loan
Documents are ratified and confirmed and shall continue in full force and
effect.  The Borrower, the Lenders party hereto and the Administrative Agent
agree that the Agreement as amended hereby and the other Loan Documents shall
continue to be legal, valid, binding and enforceable in accordance with their
respective terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in law or equity.  For all matters arising prior to the effective date of this
Amendment, the terms of the Agreement (as unmodified by this Amendment) shall
control and are hereby ratified and confirmed.
 
Section 4.2. Reference to Agreement.  Each of the Loan Documents, including the
Agreement and any and all other agreements, documents, or instruments now or
hereafter executed and delivered pursuant to the terms hereof or pursuant to the
terms of the Agreement as amended hereby, are hereby amended so that any
reference in such Loan Documents to the Agreement shall mean a reference to the
Agreement as amended hereby.
 
Section 4.3. Severability.  Any provision of this Amendment held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
 
Section 4.4. Applicable Law.  This Amendment shall be construed in accordance
with and governed by the law of the State of Texas.
 
Section 4.5. Successors and Assigns.  This Amendment is binding upon and shall
inure to the benefit of the Lenders, the Administrative Agent and the Borrower
and their respective successors and assigns, except the Borrower may not assign
or transfer any of its rights or obligations hereunder without the prior written
consent of the Lenders.
 
 
THIRD AMENDMENT TO CREDIT AGREEMENT, Page 10
 

--------------------------------------------------------------------------------

 
 
Section 4.6. Counterparts.  This Amendment may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  THIS AMENDMENT EMBODIES THE FINAL, ENTIRE AGREEMENT AMONG THE
PARTIES RELATING TO THE SUBJECT MATTER HEREOF AND SUPERSEDES ANY AND ALL
PREVIOUS COMMITMENTS, AGREEMENTS, REPRESENTATIONS AND UNDERSTANDINGS, WHETHER
ORAL OR WRITTEN, RELATING TO THE SUBJECT MATTER HEREOF AND MAY NOT BE
CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OR DISCUSSIONS OF THE PARTIES HERETO.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES HERETO.  This Amendment shall become effective when
it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of the Borrower and each of the Lenders.  Delivery
of an executed counterpart of a signature page of this Amendment by telecopy or
in "pdf" or similar format by electronic mail shall be effective as delivery of
a manually executed counterpart of this Amendment.
 
Section 4.7. Effect of Waiver.  No failure or delay by the Administrative Agent,
the Issuing Bank or any Lender in exercising any right or power under any Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.
 
Section 4.8. Headings.  Article and Section headings used herein are for
convenience of reference only, are not part of this Amendment and shall not
affect the construction of, or be taken into consideration in interpreting, this
Amendment.
 
Executed as of the date first written above.
 
DARLING INTERNATIONAL INC.




By:         /s/ Brad Phillips
Name:           Brad Phillips
Title:           Treasurer




JPMORGAN CHASE BANK, N.A.,
individually and as Administrative Agent




By:         /s/  Laura F. Simmons
Laura Simmons, Senior Vice President
 
 
 
THIRD AMENDMENT TO CREDIT AGREEMENT, Page 11
 

--------------------------------------------------------------------------------

 


HARRIS N.A.




By:         /s/ Carl A. Blackham
Name:     Carl A. Blackham      
Title:           Managing Director


COMERICA BANK




By:         /s/ David Milton
Name:           David Milton
Title:           Senior Vice President


U S BANK NATIONAL ASSOCIATION




By:         /s/  Mark A. Reinert
Name:           Mark A. Reinert
Title:           Vice President


COÖPERATIEVE CENTRALE RAIFFEISEN–BOERENLEENBANK B.A. "RABOBANK INTERNATIONAL",
NEW YORK BRANCH




By:         /s/  Pamela Beal
Name:           Pamela Beal
Title:           Vice President




By:         /s/  Rebecca O. Morrow
Name:           Rebecca O. Morrow
Title:           Executive Director


CITIBANK TEXAS, N.A.




By:         /s/  Deborah T. Purvin
Name:           Deborah T. Purvin
Title:           Vice President




COMMERCE BANK, N.A.




By:         /s/  Wayne C. Lewis
Name:           Wayne C. Lewis
Title:           Vice President





THIRD AMENDMENT TO CREDIT AGREEMENT, Page 12
 
 
 

--------------------------------------------------------------------------------

 



Loan Party Consent


The undersigned Loan Party:  (i) consents and agrees to this Amendment; and
(ii) agree that the Loan Documents to which it is a party shall remain in full
force and effect and shall continue to be the legal, valid and binding
obligation of such Loan Party enforceable against it in accordance with their
respective terms.
 
LOAN PARTIES:


DARLING NATIONAL LLC




By:         /s/ Brad Phillips
Name:           Brad Phillips
Title:           Treasurer
 
 

THIRD AMENDMENT TO CREDIT AGREEMENT, Page 13
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 2.01
TO
DARLING INTERNATIONAL INC.
THIRD AMENDMENT TO CREDIT AGREEMENT


Commitments




Lender
Revolving Commitment
Percentage
Term
Commitment
Percentage
Total
Commitment
1.
JPMorgan Chase Bank, N.A.
$24,596,842.11
19.667%
$6,883,087.70
19.666%
$31,479,929.80
2.
Harris N.A.
$16,425,000.00
13.140%
$4,602,500.00
13.150%
$21,027,500.00
3.
Comerica Bank
$20,736,578.95
16.589%
$5,808,956.10
16.597%
$26,545,535.10
4.
U.S. Bank National Association
$19,119,736.84
15.296%
$5,356,535.10
15.304%
$24,476,271.90
5.
Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., "Rabobank Nederland", New
York Branch
$16,425,000.00
13.140%
$4,602,500.00
13.150%
$21,027,500.00
6.
Citibank Texas, N.A.
$15,360,000.00
12.288%
$4,298,000.00
12.280%
$19,658,000.00
7.
Commerce Bank, N.A.
$12,336,842.10
9.869%
$3,448,421.10
9.853%
$15,785,263.20
Total
$125,000,000.00
100.00%
$35,000,000.00
100.00%
$160,000,000.00



 

 

SCHEDULE 2.01 to THIRD AMENDMENT TO CREDIT AGREEMENT,  Solo Page
 
 
 

--------------------------------------------------------------------------------

 
